Citation Nr: 0601613	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  05-02 208	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to June 
1971.  

This case comes before the Board of Veterans' Appeals (BVA or 
Board) from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, which granted the veteran's claims for service 
connection for PTSD and bilateral hearing loss.  The RO 
assigned a 30 percent rating for his PTSD and a 
noncompensable (i.e., 0 percent) rating for his bilateral 
hearing loss, both retroactively effective as of March 17, 
2004, the date of receipt of his claims for these conditions.  
He appealed for higher initial ratings.  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).  

To support his claims, the veteran testified at a September 
2005 videoconference hearing before the undersigned Veterans 
Law Judge (VLJ) of the Board.  The transcript of that 
proceeding is of record.

Unfortunately, further development is required before the 
Board can adjudicate the veteran's claim for a higher initial 
rating for his bilateral hearing loss.  So, for the reasons 
discussed below, this claim is being remanded to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify him if further action is required on his part 
concerning this claim.  The Board will go ahead and decide 
his claim for a higher initial rating for the PTSD.

It appears the veteran also has filed a claim in June 2004 
for service connection for unspecified residuals of Agent 
Orange exposure.  This additional claim, however, has not yet 
been adjudicated by the RO - much less denied and timely 
appealed to the Board.  38 C.F.R. § 20.200 (2005).  So it is 
referred to the RO for appropriate development and 
consideration.




FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim for a higher rating for his PTSD and 
apprised of whose responsibility - his or VA's, it was for 
obtaining the supporting evidence, and all relevant evidence 
necessary for an equitable disposition of this claim has been 
obtained.

2.  The veteran's PTSD is manifested by relatively infrequent 
nightmares and intrusive thoughts, sleep disturbance, mild 
hypervigilance, and irritability, but is not productive of 
occupational and social impairment due to such symptoms as:  
circumstantial, circumlocutory, or stereotyped speech; 
difficulty in understanding complex commands; memory 
impairment; impaired thought processes; panic attacks; and 
mood disturbances.  There also is no objective clinical 
indications of suicidal or homicidal ideations or 
hallucinations or delusions.


CONCLUSION OF LAW

The criteria are not met for an initial rating higher than 30 
percent for the PTSD.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.126, 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  



VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2004).  Id., at 121.  
But according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held in part that VCAA notice, as required 
by 38 U.S.C.A. § 5103, must, to the extent possible, be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ or RO) decision on a claim for 
VA benefits.

In the case at hand, the veteran was sent a VCAA letter in 
May 2004 explaining the type of evidence required to 
substantiate his claim for service connection for PTSD.  The 
letter also indicated what evidence he was responsible for 
obtaining and what VA had done and would do in helping him 
obtain supporting evidence.  There was no specific mention, 
per se, of the "fourth element" discussed in Pelegrini II, 
but the letter nonetheless explained that he should identify 
and/or submit any supporting evidence.  And in Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), the Court held that 
requesting additional evidence supportive of the claim 
rather than evidence that pertains to the claim does not have 
the natural effect of producing prejudice.  The burden is on 
the claimant in such a situation to show that prejudice 
actually exists.  Furthermore, as also held in Mayfield, an 
error, whether procedural or substantive, is only prejudicial 
"when the error affects a substantial right so as to injure 
an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'" (quoting 
McDonough Power Equip., Inc. v. Greenwood, 464 U.S. 548, 553 
(1984).

The content of the VCAA notice therefore substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence) and of Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice).

Note also that the veteran was initially provided VCAA notice 
in May 2004 - so prior to the RO's initial adjudication of 
his claim for service connection in July 2004.  Consequently, 
this complied with the Pelegrini II requirement that VCAA 
notice - to the extent possible, precede the RO's initial 
adjudication.  Although the RO provided the VCAA notice in 
the context of the veteran's claim of entitlement to service 
connection for PTSD, this benefit since has been granted, 
and the current appeal concerning this claim for a higher 
initial rating is a "downstream issue."  See VAOPGCPREC 8-
2003 (Dec. 22, 2003) (where VA receives a notice of 
disagreement (NOD) that raises a new issue in response to 
notice of its decision on a claim for which VA has already 
given the section 5103(a) notice, 38 U.S.C.A. § 5103(a) does 
not require VA to provide notice of the information and 
evidence necessary to substantiate the newly raised issue).  
So additional VCAA notice concerning this additional, 
"downstream," issue is not required.  

Nevertheless, the May 2004 VCAA notice also provided the 
veteran with ample opportunity to respond before his appeal 
was certified to the Board in October 2005.  In addition, he 
had a hearing before the undersigned Veterans Law Judge (VLJ) 
of the Board, during which the provisions of the VCAA were 
again explained, with emphasis on the evidence necessary to 
substantiate a claim for a higher rating.  And he has not 
otherwise indicated he has any additional relevant evidence 
to submit or that needs to be obtained.  So under these 
circumstances, the Board finds that he was afforded "a 
meaningful opportunity to participate effectively in the 
processing of his claim by VA."  See Mayfield, 19 Vet. App. 
at 128 (holding that 


section 5103(a) notice - even if provided after the initial 
RO decision in question, which, again, did not occur here, 
nonetheless still can "essentially cure the error in the 
timing of notice" so as to "afford a claimant a meaningful 
opportunity to participate effectively in the processing of ... 
claim by VA") (citing Pelegrini II, 18 Vet. App. at 122-24).

Consequently, "the record has been fully developed," and 
"it is difficult to discern what additional guidance VA 
could [provide] to the appellant regarding what further 
evidence he should submit to substantiate his claim."  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, as alluded 
to earlier, where, as here, an award of service connection 
for a disability has been granted and the assignment of an 
initial evaluation for that disability is disputed, separate 
evaluations may be assigned for separate periods of time 
based on the facts found.  In other words, evaluations may be 
"staged."  See Fenderson, 12 Vet. App. at 125-26 (1999).  
This, in turn, will compensate the veteran for times since 
filing his claim when his disability may have been more 
severe than at other times during the course of his appeal.

A May 2004 letter from The Right Touch, a neuromuscular 
therapy center, indicates the veteran received massage 
therapy for his complaints, including insomnia, and cranial 
sacral therapy was recommended for his PTSD.

In June 2004, the veteran was afforded a VA examination in 
connection with his initial claim for service connection for 
PTSD.  According to the report, he complained of significant 
distress at reminders of his Vietnam service and intermittent 
nightmares since then, with an increase in frequency in the 
past 5 to 7 years.  The nightmares reportedly occur about 
once per month.  He also complained of daytime intrusive 
thoughts, particularly when he was not otherwise occupied or 
his "guard [was] down."  He described experiencing chronic 
tension, edginess, irritability, sleep disturbance with night 
sweats, mildly exaggerated startle reactions.  He also 
described experiencing mild hypervigilance, anxiety in 
crowds, and mild insomnia.  He said that he avoided 
discussions regarding his military traumas, crowds, and 
anything that could trigger his anxiety.  He also reported 
that he had been married for 32 years and had 2 sons and a 
granddaughter, with whom he was close.  He related that he 
had worked as a forklift mechanic since his discharge from 
the military, with the last 15 years as a self-employed 
forklift mechanic.  He denied difficulties related to his 
employment and denied receiving treatment from a 
mental health provider.  

On objective mental status evaluation, the veteran was 
pleasant and talkative, except for when referring to trauma-
specific material, at which time he was upset and tearful.  
His affect was euthymic and with range, except for the 
aforementioned trauma-specific material.  His thought process 
was logical, without evidence of a thought disorder.  There 
was no evidence of hallucinations or delusions, nor was there 
any evidence of suicidal or homicidal ideations.  His 
cognition was intact and his insight and judgment were good.  
The diagnosis was mild PTSD and a Global Assessment of 
Functioning (GAF) score of 70 was assigned.  The VA examiner 
noted that, with the exception of trauma-specific material, 
the veteran's generalized arousal and avoidance symptoms are 
mild - at most, and that his symptoms caused little impact 
on his social or vocational functioning.

A February 2005 VA psychiatric consultation report states the 
veteran related significant distress upon reminders of his 
Vietnam experiences, and intermittent nightmares of about 
once per month.  He complained of daytime intrusive thoughts, 
slightly exaggerated startle reactions, and mild 
hypervigilance.  He described arousal symptoms of chronic 
tension, irritability, edginess, anxiety in crowds, 
and impaired sleep.  He also reported that he avoided crowds 
and anxiety triggers.   A mental status evaluation disclosed 
that he was alert, attentive, and cooperative, with 
reasonable behavior and appropriate grooming.  His speech had 
normal rate and rhythm, and his thought process was normal 
and coherent, without unusual content.  There was no evidence 
of hallucinations or delusions.  There also was no evidence 
of suicidal or homicidal ideations.  His mood was dysphoric 
and his affect was mood congruent.   His insight was limited, 
but his judgment was good.  His memory was intact.  The 
diagnosis was chronic PTSD and a GAF score of 74 was 
assigned.

A February 2005 statement from the veteran's wife indicates 
he experienced angry outbursts related to mood swings and a 
short temper, insomnia, and nightmares.

Similar statements from friends of the veteran also talked 
about his demeanor prior to serving in Vietnam, and how he 
had changed since.  According to the statements, he was ill 
at ease in crowds, had angry outbursts, and occasionally 
displayed anti-social behavior.

A September 2005 letter from the Hartford Vet Center 
indicates the veteran complained of near daily invasive 
thoughts and/or nightmares, as well as sleep impairment.  He 
reported a history of problems with authority figures 
and periods of social isolation.  He was hypervigilant and 
avoided events and conversations regarding his Vietnam 
experiences.  He had a hyperstartle response, problems with 
anger and rage, diminished libido, and occasional periods of 
decreased energy levels.  



As alluded to, in September 2005 the veteran testified at a 
videoconference hearing before the undersigned VLJ of the 
Board.  According to the transcript, the veteran said he had 
nightmares at intermittent intervals, sometimes once a month, 
sometimes 2 or 3 in a week.  He also testified that he only 
had intrusive thoughts when he was not already occupied by 
his work.  He indicated that he had been 
self-employed as a forklift mechanic for the previous 17 
years, and that his independent work enabled him to remain 
employed, because he could not work with many people around.

According to the current regulations, a mental disorder 
should be evaluated "based on all the evidence of record 
that bears on occupational and social impairment . . . ."  
See 38 C.F.R. § 4.126(a) (2005).  As mentioned, the veteran's 
PTSD is currently evaluated as 30-percent disabling under 
38 C.F.R. § 4.130, Diagnostic Code 9411.

A 30 percent disability evaluation is warranted where there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks, chronic sleep 
impairment, and mild memory loss.  A 50 percent disability 
evaluation is assigned under this Code for occupational and 
social impairment due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment in short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130, Code 9411.

Upon reviewing these rating criteria in relation to the 
relevant medical evidence, the Board finds that the veteran's 
overall disability picture is consistent with the currently 
assigned 30 percent rating and that an increased disability 
evaluation, therefore, is not warranted.  In this regard, the 
objective clinical evidence of record does not show he has 
difficulty understanding complex commands, impaired memory, 
impaired insight or judgment, disturbances of motivation and 
mood, or difficulty maintaining relationships.  His VA 
examination reports indicate he is correctly oriented (to 
time, person, place, situation, etc.) and cooperative, with 
good grooming despite his symptoms.  In addition, there is no 
objective clinical evidence of delusions, suicidal or 
homicidal ideation, or hallucinations.  There is also no 
persuasive evidence of obsessive-compulsive behavior or poor 
impulse control.  Likewise, his speech is coherent and 
relevant and there is no evidence of an impaired thought 
process or psychoses; his cognition is perfectly intact.  
Further, despite his complaints of social isolation, he has 
maintained good relationships with his wife and children, 
even by his own admission.  The Board also notes that 
he is able to participate in many activities of daily living 
- despite his purported irritability, intrusive thoughts, 
and nightmares - most of which in any event are contemplated 
by the currently assigned 30 percent evaluation.

Many of the symptoms mentioned in the recent, September 2005, 
statement from the Hartford Vet Center are considered in the 
realm of expected manifestations for a rating at the current 
30 percent level.  So merely mentioning the veteran 
experiences these type symptoms does not, in turn, provide a 
basis for increasing his rating beyond this level - 
especially when, as here, there also are records of his 
VA evaluation and treatment indicating his PTSD is far less 
severe.

Additionally, the veteran's GAF scores, as a result of the 
impact of his service-connected PTSD, have ranged from 70 to 
74.  A score of 61 to 70 is indicative of only some mild 
symptoms, such as a depressed mood and mild insomnia, or some 
difficulty in social or occupational functioning, but 
generally with some meaningful interpersonal relationships.  
Whereas a score of 71 to 80 is indicative of just transient 
and expectable reactions to psychosocial stressors, with no 
more than slight impairment in social or occupational 
functioning.  See the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV).  See, too, 38 C.F.R. § 4.130.  
So there simply is no justification for increasing the rating 
for his PTSD on the basis of his GAF scores; they clearly 
exceed the requirements for a rating higher than 30 percent.



Finally, the Board has considered whether the veteran is 
entitled to a higher initial rating on an extra-schedular 
basis.  But the Board concludes that the record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1).  There 
has been no showing by the veteran or anyone else speaking on 
his behalf that his PTSD has resulted in marked interference 
with his employment (that is, above and beyond that 
contemplated by his current schedular rating) or necessitated 
frequent periods of hospitalization so as to render 
impractical the application of regular rating schedule 
standards.  Rather, by his own admission, he has worked full-
time for at least the last 17 years, albeit as a self-
employed mechanic.  So there is no basis for referring this 
case to the Director of VA's Compensation and Pension Service 
for extra-schedular consideration.  See, e.g., Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In conclusion, for the reasons discussed, the Board finds 
that the preponderance of the evidence is against the claim 
for a higher initial rating for the PTSD, on either a 
schedular or extra-schedular basis, so the benefit-of-the-
doubt rule does not apply.  38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for an initial rating higher than 30 percent for 
PTSD is denied.




REMAND

While the Board realizes the veteran underwent a VA 
audiological examination in June 2004, the report of that 
hearing evaluation does not provide the objective clinical 
findings necessary to properly evaluate the current severity 
of his bilateral hearing loss under the Schedule for Rating 
Disabilities (Rating Schedule).  See 38 C.F.R. §§ 4.1-4.14, 
4.85, Diagnostic Code 6100 (2005).  In particular, 
it is unclear from the medical evidence of record whether his 
hearing acuity is worse now than it was when tested during 
that evaluation.  At his September 2005 videoconference 
hearing before the undersigned VLJ, the veteran and his 
representative alleged the veteran's hearing had worsened 
since that examination.  And as a means of substantiating 
this allegation, they submitted an August 2004 statement from 
Grove Hill Medical Center along with the results of a hearing 
evaluation conducted at that facility.  According to the 
December 2004 statement of the case (SOC), the RO already 
considered this evidence.  The Board, however, is unable to 
correlate the results of the test at Grove Hill with the 
specific rating standards used by VA in evaluating the 
severity of hearing loss disabilities.  So to determine 
whether the veteran's hearing is, indeed, worse than when 
last examined by VA, he should be afforded another VA 
audiological examination to reassess the severity of his 
bilateral hearing loss under the applicable standards.  
See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA 
has an affirmative duty to obtain an examination of the 
claimant at Department health-care facilities if the evidence 
of record does not contain adequate evidence to decide a 
claim).  



Accordingly, this claim is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Schedule the veteran for an audiogram 
and Maryland CNC speech recognition test 
to determine the current severity of his 
bilateral hearing loss.  His VA claims 
file must be made available to the 
designated examiner for a review of the 
pertinent medical history.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be performed.  The examiner is also 
requested to specifically indicate 
whether the veteran's bilateral hearing 
loss has worsened since his June 2004 VA 
evaluation and, if so, to what extent.  
The examiner should report complaints and 
clinical findings in detail including 
pure-tone threshold averages and speech 
discrimination scores.  The examiner 
should consider the August 2004 statement 
and hearing test results from the Grove 
Hill Medical Center in assessing the 
current severity of the veteran's 
bilateral hearing loss.

2.  Then readjudicate the veteran's claim 
for an initial compensable rating for his 
bilateral hearing loss in light of the 
additional evidence obtained.  If 
benefits are not granted to his 
satisfaction, send him and his 
representative a supplemental SOC (SSOC) 
and give them time to respond before 
returning the case to the Board for 
further appellate consideration.



The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


